


EXHIBIT 10.2
Skyworks Solutions, Inc.
Cash Compensation Plan for Directors


Directors who are not employees of Skyworks Solutions, Inc. are paid an annual
retainer of $57,500 ($60,000 beginning January 1, 2015). Additional annual
retainers are paid to the Chairman of the Board ($50,000); the Chairman of the
Audit Committee ($20,000); the Chairman of the Compensation Committee ($15,000);
and the Chairman of the Nominating and Governance Committee ($10,000).
Additional annual retainers are also paid to directors who serve on committees
in roles other than as Chairman as follows: Audit Committee ($10,000);
Compensation Committee ($7,500); and Nominating and Corporate Governance
Committee ($5,000). All retainers are paid in quarterly installments. In
addition, the Compensation Committee retains discretion to recommend to the full
Board of Directors that additional cash payments be made to a non-employee
director(s) for extraordinary service during a fiscal year.




